Citation Nr: 0431197	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for acne keloidalis nuchae.

2.  Entitlement to an initial disability rating in excess of 
zero percent for allergic rhinitis.

3.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral ingrown toenails of both feet.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that, in pertinent part, granted the 
veteran's claims of entitlement to service connection for 
acne keloidalis nuchae, allergic rhinitis, and for bilateral 
ingrown toenails of both feet, evaluating each of these 
disabilities as zero percent disabling effective May 13, 2001 
(the day after the date of the veteran's discharge from 
service).  The veteran disagreed with this decision in 
January 2003 with respect to the zero percent evaluations 
assigned to those conditions, and he perfected a timely 
appeal in August 2003.  

By rating decision issued in October 2003, the RO granted a 
10 percent rating for acne keloidalis nuchae, effective May 
13, 2001.  

Because the veteran has disagreed with the initial disability 
ratings assigned to his service-connected acne keloidalis 
nuchae, allergic rhinitis, and bilateral ingrown toenails of 
both feet, the Board has characterized the issues as 
involving the propriety of the initial evaluations assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The appeal regarding the claim for an increased initial 
rating for acne keloidalis nuchae is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's allergic rhinitis is manifested by 
complaints of congestion, chronic sinus drainage, and morning 
phlegm, but no facial tenderness or nasal obstruction.

3.  The veteran's bilateral ingrown toenails of both feet are 
manifested by mild ingrown toenails with no pain on 
palpation, erythema, or any signs of infection.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of zero percent for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6522 (2003).

2.  The criteria for an initial disability rating in excess 
of zero percent for bilateral ingrown toenails of both feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 7819-5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the instant appeal, the issues of the evaluations assigned 
to the veteran's allergic rhinitis and bilateral ingrown 
toenails of both feet arose in the January 2003 notice of 
disagreement.  In December 2003, VA's General Counsel issued 
an opinion regarding the applicability of the VCAA to an 
issue initiated in a notice of disagreement.  See VAOPGCPREC 
8-03.  In that opinion the General Counsel held that, 
although VA must notify a claimant of the evidence needed to 
substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.  VA's Office of General Counsel indicated 
that when VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claims of entitlement to 
service connection for allergic rhinitis and bilateral 
ingrown toenails of both feet.  In a letter dated in July 
2001, prior to the initial adjudication of the claims, the RO 
notified the veteran of what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claims, and the need to 
submit any evidence that is related to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
also was provided with a copy of the appealed rating 
decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA and 
private medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to increased initial disability 
ratings for allergic rhinitis and bilateral ingrown toenails 
of both feet poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).



Factual Background

The veteran's service medical records show that he was 
treated during service for allergic rhinitis and bilateral 
ingrown toenails of both feet.  Specifically, the veteran 
complained of pain from an ingrown right toenail in February 
1994.  Objective examination of the veteran revealed red 
swelling around the right toenail with tenderness.  The 
assessment was paronychia (or suppurative inflammation of the 
nail fold).

The veteran complained of sinus drainage that resulted in 
vomiting in the mornings in January, October, and December 
1995.  Objective examination of the veteran in January 1995 
revealed thick yellow post-nasal drip.  He gagged very 
easily, but had no sinus tenderness.  The assessment was 
sinusitis, which was unchanged in October and December 1995.   

The veteran complained of a right great toe inflammation and 
an ingrown right toenail in September 1996.  Objective 
examination of the veteran revealed a medial inflammation of 
the right great toenail.  The assessment was ingrown toenail.  
The veteran underwent a partial right great toenail removal 
later that month.

The veteran complained of sinus congestion and a cough in 
November 1999.  Objective examination of the veteran revealed 
diffuse sinus tenderness to palpation.  The assessment was 
acute sinusitis.

A review of the veteran's post-service records indicates that 
he complained of ingrown toenails on VA skin examination in 
August 2001.  His medical history included his report that 
both great toenails had been removed due to ingrown toenails 
during service.  The VA examiner noted that the veteran had 
no documented allergies and that his medical history also 
included chronic sinusitis.  The diagnosis was status-post 
removal of both big toenails for ingrown toenails.

On VA general medical examination in August 2001, the veteran 
complained of seasonal allergies accompanied by rhinorrhea 
(or a runny nose).  Objective examination of the veteran 
revealed pink conjunctiva, clear oral mucosa, no sinus 
tenderness, and sinus turbinates without bogginess or 
ulceration.  The diagnoses included allergic rhinitis, with a 
note that the veteran was not on chronic medical therapy, and 
no evidence of chronic sinusitis.

A review of the veteran's private outpatient treatment 
records dated in October 2002 indicates that he complained of 
an infected ingrown nail on the fibular border of the left 
great toe.  Physical examination of the veteran revealed a 
severely incurvated fibular border of the left great toe with 
erythema, edema, purulent drainage, and pain on palpation.  
The impressions were an ingrown nail of the fibular border of 
the left great toe and a left great toe infection.  

The veteran underwent a partial nail avulsion procedure on 
the lateral border of the left hallux of the great toe later 
in October 2002.  Objective examination of the veteran 
revealed erythema and edema on the lateral border of the left 
hallux, some decrease in erythema since the prior visit, a 
severely incurvated lateral border of the left hallux that 
was very painful to palpation, some serous drainage in the 
lateral border of the left hallux, no abscess, no ascending 
cellulitis or lymphangitis, and no granulation tissue in the 
lateral border of the left hallux.  The assessment was 
paronychia of the lateral border of the left hallux.  

On follow-up private outpatient examination later in October 
2002, the veteran stated that his left great toe was better.  
Objective examination of the veteran revealed no pain on 
palpation in the lateral border of the right hallux, 
decreased erythema and edema on the lateral border of the 
left hallux, fibrinous tissue on the medial border with mild 
drainage, and dry, scaly skin on the plantar surfaces of both 
feet.  The assessment was status-post partial nail avulsion 
of the left hallux, improved, and bilateral tinea pedis.

In a statement received at the RO in February 2003, the 
veteran contended that his sinuses drained into his throat 
every morning and caused him to vomit.  He also complained of 
constant problems with ingrown toenails on both feet.  

At the veteran's most recent VA examination in August 2003, 
the veteran complained of ingrown toenails and allergic 
rhinitis.  The veteran's medical history included bilateral 
ingrown toenails, with surgery on the left foot twice and on 
the right foot once; and year-round allergic rhinitis with 
congestion, chronic sinus drainage, and morning phlegm.  The 
VA examiner noted that the veteran was currently asymptomatic 
for ingrown toenails and his allergic rhinitis was non-
disabling.  Physical examination of the veteran revealed no 
signs of infection in the bilateral big toes, but mild 
ingrown toenails medially in both big toes were noted.  There 
was no erythema, and no pain on palpation of the toes.  The 
veteran denied facial tenderness.  Both nares were swollen 
and moist, with erythematous mucosa, but no nasal 
obstruction.  The diagnoses were recurrent bilateral ingrown 
toenails and allergic rhinitis.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, 38 C.F.R. § 4.27 provides that, for unlisted 
diseases, the Diagnostic Code will be "built up" by 
identifying the part of the VA Schedule for Rating 
Disabilities most closely identifying the body part affected 
by the service-connected disability in the first two digits 
and then using "99" as the last two digits for all unlisted 
conditions.  If the service-connected disability is rated on 
the basis of residual conditions, a Diagnostic Code 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Turning to the veteran's claim of entitlement to an initial 
disability rating in excess of 10 percent for allergic 
rhinitis, the Board notes that this disability has been 
evaluated as zero percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2003).  Diagnostic Code 6522 provides a 
minimum 10 percent evaluation for allergic or vasomotor 
rhinitis that is manifested without nasal polyps but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  The maximum 
evaluation of 30 percent disabling is available for allergic 
or vasomotor rhinitis that is manifested with nasal polyps.  
See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of zero percent for allergic rhinitis.  There simply 
is no objective medical evidence that the veteran has any 
nasal obstruction or nasal polyps such that he is entitled to 
an initial compensable evaluation for his service-connected 
allergic rhinitis.

As noted above, on examination of the veteran's sinuses in 
August 2001, there was no tenderness, the oral mucosa were 
clear, and the sinus turbinates were not boggy or ulcerated.  
Although the VA examiner diagnosed allergic rhinitis based on 
the veteran's subjective complaints of seasonal allergies at 
that time, this examiner concluded that there was no 
objective medical evidence of chronic sinusitis.  This 
examiner also noted that the veteran was not on any chronic 
medical therapy for allergic rhinitis.  Although the veteran 
complained of congestion, chronic sinus drainage, and morning 
phlegm at his most recent VA outpatient examination in August 
2003, physical examination of the veteran revealed no facial 
tenderness or nasal obstruction and only swollen, moist, and 
erythematous (or red) nasal mucosa.  The veteran has not 
presented any other objective medical evidence showing that 
his nasal passages are obstructed or that he suffers from 
nasal polyps.

Accordingly, without any objective medical evidence showing a 
nasal obstruction or nasal polyps, the Board concludes that 
the veteran is not entitled to an initial disability rating 
in excess of zero percent for his service-connected allergic 
rhinitis.

Turning to the veteran's claim of entitlement to an initial 
disability rating in excess of zero percent for bilateral 
ingrown toenails of both feet, the Board observes that this 
disability has been evaluated as zero percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  Diagnostic 
Code 5284 provides a minimum disability evaluation of 10 
percent for moderate foot injuries.  The next higher 
evaluation of 20 percent disabling is available under this 
Diagnostic Code where the service-connected foot injury is 
moderately severe.  An evaluation of 30 percent disabling is 
available under this Diagnostic Code where the service-
connected foot injury is severe.  Finally, Diagnostic Code 
5284 provides that the maximum evaluation of 40 percent 
disabling is available where the veteran's service-connected 
foot injury results in actual loss of use of the foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of zero percent for bilateral ingrown toenails of both 
feet.  There simply is no objective medical evidence that the 
veteran's ingrown toenails are more than mildly disabling 
such that he is entitled to an initial disability rating in 
excess of zero percent for his service-connected bilateral 
ingrown toenails of both feet.

A review of the objective medical evidence of record shows 
that the veteran was status-post removal of both big toenails 
for ingrown toenails on VA examination in August 2001.  The 
veteran then was treated in October 2002 by a private 
examiner for a partial nail avulsion in the left foot.  This 
examiner concluded that, following surgery to remove an 
ingrown toenail in the left foot, the veteran's condition had 
improved.  More importantly, at the veteran's most recent VA 
feet examination in August 2003, the veteran was asymptomatic 
with respect to his service-connected bilateral ingrown 
toenails of both feet.  Physical examination of the veteran's 
toes revealed no signs of infection, no erythema, no pain on 
palpation, and only mild ingrown toenails.  

Given the lack of objective medical evidence that the 
veteran's bilateral ingrown toenails are more than mildly 
disabling, and because there is no evidence of actual loss of 
use of either foot, the Board concludes that the veteran is 
not entitled to an initial disability rating in excess of 
zero percent for his service-connected bilateral ingrown 
toenails of both feet.

The Board also determines that the evaluations currently and 
initially assigned to the veteran's service-connected 
allergic rhinitis and bilateral ingrown toenails of both feet 
reflect the most disabling that each of these disabilities 
has been since the veteran filed his claims of entitlement to 
service connection.  Therefore, the Board finds that 
additional consideration of staged ratings is not warranted 
for these conditions.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected allergic rhinitis or bilateral ingrown toenails of 
both feet interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
evidence does not establish that the veteran has required 
hospitalization for any of these service-connected 
disabilities; nor is there objective medical evidence showing 
that any of these disabilities markedly interferes with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning initial disability 
ratings in excess of zero percent to the veteran's service-
connected allergic rhinitis or service-connected bilateral 
ingrown toenails of both feet.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, the appeal is 
denied.


ORDER

Entitlement to an initial disability rating in excess of zero 
percent for allergic rhinitis is denied.

Entitlement to an initial disability rating in excess of zero 
percent for bilateral ingrown toenails of both feet is 
denied.

REMAND

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for acne 
keloidalis nuchae, the Board observes that, while the 
veteran's claim was pending, new rating criteria for 
evaluating skin disabilities became effective.  See 67 Fed. 
Reg. 49590 (July 31, 2002).  In this regard, it is noted that 
the revised rating criteria for evaluating skin disabilities 
added new Diagnostic Codes including Diagnostic Code 7828 for 
acne, and some of the new rating criteria provides disability 
evaluations based on the percentage of the body or exposed 
areas of the body affected by the skin disability.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7828 (2003).

For example, under Diagnostic Code 7828 a minimum 10 percent 
evaluation is assigned for deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck or deep acne other than on the face and neck.  
The maximum evaluation of 30 percent disabling is available 
under the new Diagnostic Code 7828 for deep acne affecting 40 
percent or more of the face and neck.  Diagnostic Code 7828 
also provides that disfigurement of the head, face, or neck, 
or scars will be rated under other more appropriate 
Diagnostic Codes, depending upon the predominant disability.  
See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2003).

Likewise, under Diagnostic Code 7806, dermatitis or eczema 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  With 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period a 30 percent evaluation will be assigned.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

The veteran's VA examinations in August 2001 and August 2003 
revealed numerous erythematous papules and pustules on the 
back of his neck without scarring.  Neither examination 
provided the percentage of the body or exposed area that was 
involved, nor did either examination discuss whether the skin 
disorder was disfiguring.  Thus, these examinations do not 
contain sufficient information for rating purposes under the 
new criteria.

Finally, although the issue of an increased initial rating 
for his acne disorder arose from a notice of disagreement, as 
remand is otherwise required, the Board is of the opinion 
that on remand, a VCAA letter regarding his increased rating 
claim for his skin condition should be provided to ensure 
continued VCAA compliance.

For the reasons noted above, this claim is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).

2.  The veteran should be afforded a VA 
skin examination to determine the nature, 
severity, and extent of the veteran's 
acne keloidalis nuchae and folliculitis.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should describe the treatment the veteran 
receives for his skin condition, and the 
frequency and duration of treatment 
provided over the course of a year.  In 
addition the following information should 
be provided:

(a)  The examiner is asked to describe 
the present skin condition as either 
superficial acne or deep acne.  If deep 
acne is found, the examiner is asked to 
determine whether the affected area is 
less or more than 40 percent of the face 
and neck.  

(b)  The examiner should determine 
whether the veteran has abnormal skin 
texture, hypo- or hyper-pigmented skin, 
indurated and inflexible skin, or loss of 
underlying soft tissue, in the affected 
area.  If any of the above is found, the 
examiner should determine whether the 
affected area is less or more than 6 
square inches (39 sq cm).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought remains 
denied, the RO must prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



